Mr. Chief Justice Shepard
delivered tbe opinion of tbe Court:
Tbe appellant, Delphine E. McLarren, moved for an order .compelling tbe appellee, Edmund W. McLarren, to pay ber alimony pending tbis appeal, and also a sum sufficient to pay counsel fees and tbe cost of printing a brief in tbis court.
It appears that tbe parties were husband and wife, and that tbe wife brought suit in tbe supreme court of tbe District of Columbia against ber husband, Edmund W. McLarren, alleging desertion and praying for an allowance for support.
. ’ An order was made in tbis case requiring tbe husband to pay ber tbe sum of $45 per month. Pending tbis suit tbe bus-band filed a bill for absolute divorce from tbe wife on tbe *557ground of adultery, and procured a decree granting the same on that ground October 29, 1915.
From that decree the wife has taken this appeal, which she has been permitted to prosecute in forma pmiperis.
The husband paid the alimony required by order of the court in the wife’s proceeding up to the date of the decree dissolving the marriage in this suit.
Before filing the motion under consideration, the appellant moved in the equity court for an order to pay alimony, which was denied for want of jurisdiction. She then filed a similar motion in the suit pending in said court wherein the original order for payment of alimony was granted. This was heard and denied February 23, 1915, without prejudice, the court being of the opinion that the plaintiff is not entitled to said order by reason of the decree of divorce a vinculo passed October 29, 1915, in the second equity cause.
It has been held by this court that under special circumstances, ponding an appeal in a divorce proceeding, the court has power to make an order requiring the payment of a sum of money to enable the wife to maintain her defense. Lane v. Lane, 26 App. D. C. 235, 6 Ann. Cas. 683.
But in that case there had been an order granted for the payment of alimony in the trial court. The husband failed to pay the arrears and uTas arrested, and held in contempt, and appealed from that decree.
There had been no change in the status of the parties since the original order for payment had been made. The husband was in default, the wife was in destitute circumstances. An order was entered in that appeal requiring the husband to pay her $25 to enable her to defend the case.
The case at bar is diffierent. The husband has been compelled to pay alimony to his wife in her action against him, and continue to pay the same until the rendition of a decree of divorce in his favor. No application was made to the court at that time for alimony or expenses. When application was made to the court after rendition of the decree appealed from, the transcript *558had been filed in this court and tbe court below bad lost jurisdiction.
Tbe original suit for maintenance was then pending, and tbe plaintiff moved for an order to compel tbe payment of tbe alimony therein provided, but tbe court denied tbe same because tbe divorce bad been granted tbe husband.
Under tbe circumstances we do not think .a case is presented for tbe order prayed for, and tbe motion is denied.
Appellant is, however, permitted to file three typewritten briefs in tbe case, which will be considered on tbe bearing.

Motion denied.